Name: Commission Regulation (EC) No 1954/2001 of 5 October 2001 authorising transfers between the quantitative limits of textiles and clothing products originating in the Republic of India
 Type: Regulation
 Subject Matter: international trade;  leather and textile industries;  Asia and Oceania
 Date Published: nan

 Avis juridique important|32001R1954Commission Regulation (EC) No 1954/2001 of 5 October 2001 authorising transfers between the quantitative limits of textiles and clothing products originating in the Republic of India Official Journal L 266 , 06/10/2001 P. 0006 - 0007Commission Regulation (EC) No 1954/2001of 5 October 2001authorising transfers between the quantitative limits of textiles and clothing products originating in the Republic of IndiaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries(1), as last amended by Commission Regulation (EC) No 1809/2001(2), and in particular Article 7 thereof,Whereas:(1) Paragraph 6 of the Memorandum of Understanding between the European Community and the Republic of India on arrangements in the area of market access for textiles products, initialled on 31 December 1994 and approved by Council Decision 96/386/EC(3), provides that favourable consideration shall be given to certain requests for so-called "exceptional flexibility" by India.(2) The Republic of India submitted a request for transfers between different textile and clothing products on 8 August 2001.(3) The transfers requested by the Republic of India fall within the limits of the flexibility provisions referred to in Article 7 of Regulation (EEC) No 3030/93 and set out in Annex VIII thereto.(4) It is, therefore, appropriate to grant the request.(5) It is desirable for this Regulation to enter into force on the day after its publication in order to allow operators to benefit from it as soon as possible.(6) The measures provided for in this Regulation are in accordance with the opinion of the Textile Committee,HAS ADOPTED THIS REGULATION:Article 1Transfers between the quantitative limits for textile goods originating in the Republic of India fixed by the Memorandum of Understanding between the European Community and the Republic of India on arrangements in the area of market access for textiles products are authorised for the quota year 2001 in accordance with the Annex to this Regulation.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 October 2001.For the CommissionPascal LamyMember of the Commission(1) OJ L 275, 8.11.1993, p. 1.(2) OJ L 252, 20.9.2001, p. 1.(3) OJ L 153, 27.6.1996, p. 53.ANNEX>TABLE>